DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In Claim 1, on line 10, delete "the receiving" and replace with – a receiving --.
In Claim 2, on line 1, delete "a receiving" and replace with – the receiving –.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a connector having a connector housing, the connector connecting and/or assigning the laser light source at the proximal end; and an emission element at the distal end, wherein the connector housing has a device transmitting a range of variation of the numerical aperture, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:


Claims 2-3, 8, 12-13 and 15-18 are allowed for being dependent on the allowed claim 1. 

With regard to claim 4, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a connector having a connector housing, the connector connecting and/or assigning the laser light source at the proximal end; and an emission element at the distal end, wherein the connector housing has a device transmitting a range of variation of the numerical aperture, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The illumination system as disclosed in claim 4 above, wherein the device is configured to reduce an influence of a range of variation of the numerical aperture so that an emission behavior of the emission element is independent of a range of variation of the numerical aperture, and wherein the connector housing has a receiving section with a guide element, the light guide being in the receiving section and being bent by the guide element, and wherein the connector housing comprises two receiving shells 

Claims 5-7 and 19 are allowed for being dependent on the allowed claim 4. 

With regard to claim 10, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a connector having a connector housing, the connector connecting and/or assigning the laser light source at the proximal end; and an emission element at the distal end, wherein the connector housing has a device transmitting a range of variation of the numerical aperture, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The illumination system as disclosed in claim 10 above, wherein the device is configured to reduce an influence of a range of variation of the numerical aperture so that an emission behavior of the emission element is independent of a range of variation of the numerical aperture, and wherein the connector housing comprises an RFID chip that identifies and/or stores characteristic physical properties of the emission element, and wherein the laser light source comprises a receiving or reader unit that reads the RFID chip.

With regard to claim 11, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a 
The illumination system as disclosed in claim 11 above, wherein the device is configured to reduce an influence of a range of variation of the numerical aperture so that an emission behavior of the emission element is independent of a range of variation of the numerical aperture, and  wherein the connector housing comprises another device, upon removal or releasing the laser light source from the connector, is damaged or clipped or displaced.

With regard to claim 14, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a connector having a connector housing, the connector connecting and/or assigning the laser light source at the proximal end; and an emission element at the distal end, wherein the connector housing has a device transmitting a range of variation of the numerical aperture, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The illumination system as disclosed in claim 14 above, wherein the device is configured to reduce an influence of a range of variation of the numerical aperture so that an emission behavior of the emission element is independent of a range of variation of the numerical aperture, and wherein the connector housing has a receiving section 

With regard to claim 20, while illumination systems having a laser light source with a numerical aperture; a light guide having a proximal end and a distal end; a connector having a connector housing, the connector connecting and/or assigning the laser light source at the proximal end; and an emission element at the distal end, wherein the connector housing has a device transmitting a range of variation of the numerical aperture, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The illumination system as disclosed in claim 20 above, wherein the device is configured to reduce an influence of a range of variation of the numerical aperture so that an emission behavior of the emission element is independent of a range of variation of the numerical aperture, and wherein the emission element is selected from a group consisting of a cylindrical diffuser with a radial emission characteristic, a cylindrical diffuser with a directed emission characteristic, a spherical diffuser with a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875